MANNING, J. —
The first count in the indictment in this cause is in the form prescribed for such a case in the Revised Code, and the demurrer to it was properly overruled.
2. The charge of the court placed the case properly before the jury, for their consideration; and being a long charge, containing several distinct paragraphs, an exception to the whole does not reach any minor defect in presenting a particular proposition which is only a part of the charge. The rule is, that the matter of exception shall be so brought to the attention of the court, before the retirement of the jury to make up their verdict, as to enable the judge to correct any error, if there be any in his instructions to them. This is not done by the exception taken in the present cause.
3. It has been held by this court, that it will not reverse a judgment of the Circuit Court, for its refusal to give a charge asked, unless it appear by the bill of exceptions that such charge was put in writing, as the statute provides.
Judgment affirmed.